         Case 5:20-cv-00095-RV-MJF Document 13 Filed 03/04/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                             PANAMA CITY DIVISION

CHARLIE EARL SMITH,

                  Petitioner,

v.                                                                       Case No. 5:20-cv-95-RV-MJF

MARK INCH,

                  Respondent.
                                                            /

                                                   ORDER

         This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated February 16, 2021 (doc. 10). The parties were provided

a copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). The

petitioner has filed an objection (doc. 12), which I have reviewed de novo.1

         Having considered the Report and Recommendation and the objections

thereto timely filed, I conclude that the Report and Recommendation should be

adopted.



1
 On February 26, 2021, the petitioner filed a motion for extension of time to file his objections (doc. 11). Before I
ruled on the motion, the petitioner filed his objections. Consequently, his motion for extension of time (doc. 11) is
DENIED, as moot.
                                                   Page 1 of 2
      Case 5:20-cv-00095-RV-MJF Document 13 Filed 03/04/21 Page 2 of 2




      Accordingly, it is ORDERED:

      1.    The Magistrate Judge’s Report and Recommendation (doc. 10) is

adopted and incorporated by reference in this Order.

      2.    Respondent’s Motion to Dismiss (doc. 7) is GRANTED.

      3.    The petition for writ of habeas corpus (doc. 1), challenging the

judgment of conviction and sentence in State of Florida v. Charlie Earl Smith, Bay

County Circuit Court Case No. 2011-CF-178, is DISMISSED WITH

PREJUDICE as time barred.

      4.    A certificate of appealability is DENIED.

      5.    The clerk of court shall close this case file.

      DONE AND ORDERED this 4th day of March, 2021.



                                /s/ Roger Vinson
                                ROGER VINSON
                                SENIOR UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
